Mr. Justice Franco Soto
delivered the opinion of the court.
This is an appeal from-an order of the trial court overruling a motion of the defendant to quash the summons.
The said order in this .case is not appealable. It does not come within any of the eases specified in subdivision three of section 295 of the Code of Civil Procedure. It is an interlocutory order that can be reviewed only, on appeal from the final judgment.
The appeal must be dismissed.

Appeal dismissed.

Chief Justice Del Toro and Justices Wolf, Aldrey and Hutch’son concurred.